Exhibit 10.11

 

EXECUTION VERSION

 

FIRST AMENDMENT TO NOMINATION AND DIRECTOR VOTING AGREEMENT

THIS FIRST AMENDMENT TO NOMINATION AND DIRECTOR VOTING AGREEMENT (this
“Amendment”) is entered into on February 4, 2019 (the “Execution Date”), by and
among StoneMor GP LLC, a Delaware limited liability company and the general
partner of the Partnership (“GP”), Axar Capital Management, LP, a Delaware
limited partnership (“Axar”), Axar GP LLC, a Delaware limited liability company
(“Axar GP”), Axar Master Fund, Ltd., a Cayman Islands exempted limited
partnership (together with Axar and Axar GP, the “Axar Entities”), StoneMor GP
Holdings, LLC, a Delaware limited liability company (“GP Holdings”), and Robert
B. Hellman, Jr., as trustee under the Voting and Investment Trust Agreement for
the benefit of American Cemeteries Infrastructure Investors LLC (“ACII,” and,
together with GP Holdings, the “ACII Entities” and, collectively with the Axar
Entities, the “Principal Stockholders”). The Principal Stockholders and GP are
referred to herein as the “Parties” and each as a “Party.”

RECITALS

1.

The Parties entered into that certain Nomination and Director Voting Agreement
on September 27, 2018 (the “Agreement”).

2.

Pursuant to Section 5(e)(ii) of the Agreement, the Agreement may be amended in
writing by the Parties.

3.

The Parties desire to make certain amendments to the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

Article I
AMENDMENTS

1.1Standstill. Section 3(a)(ii) of the Agreement is hereby amended and restated
in its entirety as follows:

“acquire or propose to acquire additional Common Stock or other securities of
the Company or any securities of its subsidiaries; provided, however, that the
foregoing shall not prohibit the acquisition or proposal to acquire additional
Common Stock or other Company securities that in the aggregate, together with
such Party’s and its Affiliates’ beneficial ownership of any other Common Stock
or other securities of the Company, does not cause such Party’s and its
Affiliates’ aggregate beneficial ownership to exceed nineteen and ninety-nine
hundredths percent (19.99%) with respect to the ACII Entities, or twenty-seven
and forty-nine hundredths percent (27.49%) with respect to the Axar Entities of
either the outstanding Common Stock or the voting power of the outstanding
securities of the Company; provided, further, that the foregoing shall not
prohibit and the Principal Stockholders shall have the right to participate pro
rata, based on their

 

 

--------------------------------------------------------------------------------

 

respective beneficial ownership percentage of the outstanding Common Stock, in
any equity capital raise by the Company or any of its subsidiaries;”

 

Article II
MISCELLANEOUS PROVISIONS

2.1Certain Defined Terms.  Capitalized terms used in this Amendment that are not
defined in the text of the body of this Amendment shall have the meanings given
such terms in the Agreement.

2.2No Other Amendments.  All provisions of the Agreement, unless amended by this
Amendment, shall remain unchanged.

2.3Counterparts.  This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.4Miscellaneous. Section 5 of the Agreement shall apply to this Amendment
mutatis mutandis.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

STONEMOR GP LLC

By:/s/ Joseph M. Redling
Name: Joseph M. Redling
Title: President and Chief Executive Officer

STONEMOR GP HOLDINGS, LLC

By:/s/ Robert B. Hellman, Jr.
Name: Robert B. Hellman, Jr.
Title: Authorized Person

AXAR CAPITAL MANAGEMENT, LP

 

 

By:

Axar GP, LLC, its general partner

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Sole Member

 

 

AXAR GP LLC

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Sole Member

 

 

AXAR MASTER FUND, LTD.

 

 

By:/s/ Andrew M. Axelrod

Name:Andrew Axelrod

Title:Authorized Person

 

 

 

--------------------------------------------------------------------------------

 

ROBERT B. HELLMAN, JR., AS TRUSTEE UNDER THE VOTING AND INVESTMENT TRUST
AGREEMENT FOR THE BENEFIT OF AMERICAN CEMETERIES INFRASTRUCTURE INVESTORS, LLC

By:/s/ Robert B. Hellman, Jr.

Name:Robert B. Hellman, Jr.

Title: Trustee

 

 

 